NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                         _______________________

                                 No. 20-3282
                           _______________________

                           ANTONIO ROBERT COLE,
                                           Petitioner

                                         v.

           ATTORNEY GENERAL UNITED STATES OF AMERICA
                      ______________________

                        On Petition for Review from the
                         Board of Immigration Appeals
                              No. A216-647-063
             Immigration Judge: Honorable Nelson A. Vargas-Padilla
                        __________________________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                              September 21, 2021

     Before: SMITH, Chief Judge, McKEE, and RESTREPO, Circuit Judges

                       (Opinion Filed: September 24, 2021)
                         _________________________

                                   OPINION*
                          __________________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
SMITH, Chief Judge.

      Antonio Robert Cole, a native and citizen of Jamaica, petitions for review of

the decision by the Board of Immigration Appeals (BIA) to dismiss his appeal

from the Immigration Judge’s (IJ) denial of withholding of removal. For the

following reasons, the petition will be denied.

                                          I.

      Cole, who is in his twenties, has resided in the United States illegally since

he was a baby. After immigration proceedings were initiated, Cole learned that his

father, a former Jamaican police officer whom Cole has not seen or spoken to in

many years, was involved in a shootout with a gang in 2000. His father has

experienced “direct and indirect” threats on his life since the shootout, including a

November 2012 incident in which he was shot and injured. AR 91. Since then, he

has lived unharmed in Jamaica.

      Before the IJ, Cole applied for withholding of removal1 on the basis that he

is a member of the particular social group (PSG), “son of a police officer in




1
  Cole also applied for protection under the Convention Against Torture (CAT). The
IJ denied CAT relief and the BIA upheld that decision. Because Cole’s brief to this
Court does not present any arguments concerning the denial of CAT protection, the
claim is waived, and we will not discuss it further. See Chen v. Ashcroft, 381 F.3d
221, 235 (3d Cir. 2004) (holding that a failure to challenge the denial of a form of
relief results in waiver of the claim).
                                           2
Jamaica.” He claimed as a member of that PSG to fear violence in retaliation for

his father’s anti-gang actions.

       The IJ found Cole credible and observed that Cole’s parents had submitted

documents corroborating aspects of his testimony. The IJ determined, however,

that relief was not warranted because a preponderance of the evidence did not

support withholding of removal. The IJ observed, among other things, that the

most recent violence against Cole’s father occurred more than eight years ago and

there was insufficient evidence that gang members are still pursuing him. In

addition, Cole’s testimony that the gangs would know of his familial relationship

with his father based on resemblance was mere speculation. Although the IJ

expressed sympathy for Cole, he concluded, “there just is not enough here to

grant” relief. AR 94.

       On appeal, the BIA affirmed and adopted the IJ’s decision, agreeing that

Cole did not meet his burden of proof. Cole timely filed this petition for review.

                                           II.2

       To qualify for withholding of removal, Cole was required to “establish a

‘clear probability of persecution,’ i.e., that it is more likely than not, that [he]



2
 We have jurisdiction to review the BIA’s final order of removal under 8 U.S.C.
§ 1252(a)(1). Although we review the BIA’s decision, when, as here, the BIA
adopts the IJ’s decision, we may consider both. Mendoza-Ordonez v. Att’y Gen.,
869 F.3d 164, 168–69 (3d Cir. 2017).
                                        3
would suffer persecution” in Jamaica. Valdiviezo-Galdamez v. Att’y Gen., 663

F.3d 582, 591 (3d Cir. 2011) (citing INS v. Stevic, 467 U.S. 407, 429–30 (1984));

see also 8 U.S.C. § 1231(b)(3). He was also required to show that any persecution

would be “on account of” a protected ground—in his case, membership in a PSG.

See Valdiviezo-Galdamez, 663 F.3d at 591.

                                            A.

         Cole argues that the IJ and BIA “impermissibly failed to mention or consider

affidavit evidence” that was helpful to his application. Cole Br. 6. While he

acknowledges that the IJ and BIA considered and relied upon certain aspects of the

documents Cole submitted, he contends that the agency “ignored” favorable

portions and “cherry picked” less helpful portions.

         Specifically, Cole observes that the IJ must have credited at least some

aspects of his father’s statement,3 because that statement set forth the

circumstances of the November 2012 attack by gang members, which the IJ and

BIA accepted as true. But, Cole contends, the IJ did not similarly credit other parts

of the statement, including his father’s observation that the gang “has pictures of

[Cole] and know[s] he is in immigration custody” and his opinion that Cole “would

be killed if he is returned to Jamaica.” AR 222. Cole argues that the failure to

acknowledge these favorable aspects of his father’s statement constitutes reversible


3
    Cole’s brief incorrectly describes the father’s unsworn statement as an affidavit.
                                             4
error. See Fei Mei Cheng v. Att’y Gen., 623 F.3d 175, 182 (3d Cir. 2010)

(observing that the BIA may not ignore evidence in the record that favors the

petitioner).

      We disagree. Even if we were to conclude that there was error, any such

error would be harmless in light of the substantial evidence supporting the ultimate

decision to deny withholding of removal. See Li Hua Yuan v. Att’y Gen, 642 F.3d

420, 427 (3d Cir. 2011). At Cole’s hearing, he testified that his father did not

experience any violence after the November 2012 attack and expressed his belief

that gang members would recognize him only based on his resemblance to his

father. He also testified that he has never been contacted by, or threatened by, any

gang members and that he knows of no evidence that gangs wish to harm him.

      Cole’s own testimony provides substantial evidence to support the

conclusion that he did not meet his burden of proof for withholding of removal.

When considering the record as a whole, any favorable information in his father’s

affidavit is not so compelling as to undermine the agency’s determination. See

Mendoza-Ordonez, 869 F.3d at 170 (requiring an examination of the record as a

whole to determine whether it would compel a reasonable factfinder to reach a

contrary determination to that of the BIA).




                                          5
                                         B.

      Cole argues that the IJ and BIA erred by declining to consider his PSG

formulation of “family members of persons who have attempted to legally curtail

the activities of the deadly and Jamaican criminal gangs.” Cole Br. 25. He claims

he raised this PSG repeatedly before the IJ, so the BIA should not have deemed it

waived.

      On his written application for relief, Cole described the PSG as follows:

“My father was a police officer in Jamaica.” AR 339. At the hearing, the IJ

described Cole’s proposed PSG as “son of a police officer in Jamaica.” AR 03.

Cole’s counsel agreed to that formulation and the IJ proceeded accordingly. The

BIA therefore did not err in limiting its review to the formulation of the PSG

before the IJ and deeming any alternative formulations waived. See Matter of W-

Y-C- and H-O-B-, 27 I&N Dec. 189, 192 (BIA 2018).

      Moreover, as the Government correctly observes, the agency’s

determination did not turn on the nuances of the formulation of the PSG. Rather,

the denial of relief rested upon the separate and dispositive ground that Cole failed

to satisfy his burden of proof for withholding of removal. As we have already

discussed, that conclusion rests on substantial evidence.

                                         III.

      For the foregoing reasons, we will deny the petition for review.

                                          6